Case 2:19-cv-00429-JPH-DLP Document 16 Filed 04/21/20 Page 1 of 6 PageID #: 85




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                TERRE HAUTE DIVISION

PHILIP M. SEBOLT,                                 )
                                                  )
                         Plaintiff,               )
                                                  )
                      v.                          )           No. 2:19-cv-00429-JPH-DLP
                                                  )
TYNDALL Corr. Officer,                            )
MONETT Corr. Officer,                             )
UNKNOWN DEFENDANT #1,                             )
YOUNG Lieutenant,                                 )
WASSON Counselor,                                 )
ROYER Unit Mger., in their individual capacities, )
                                                  )
                         Defendants.              )


      ORDER VACATING FINAL JUDGMENT AND REOPENING ACTION,
     GRANTING MOTION FOR EXTENSION OF TIME TO PAY FILING FEE,
  DIRECTING PLAINTIFF TO INCLUDE CERTAIN CERTIFICATION ON FUTURE
         FILINGS, GRANTING MOTION FOR LEAVE TO ADD PARTY,
       SCREENING COMPLAINT AND DISMISSING DEFICIENT CLAIMS,
           AND DIRECTING ISSUANCE AND SERVICE OF PROCESS


                                   I. Order to Reopen Action

       For the reasons asserted by Plaintiff Philip M. Sebolt in his February 26, 2020, response to

the show cause order, see dkt. 9, this action is reopened. The clerk is directed to vacate the final

judgment entered February 27, 2020 (dkt. 11), vacate the order dismissing this action entered

February 27, 2020, and to reopen this case.

                                II. Motion for Extension of Time

       The motion for an extension of time in which to pay the initial partial filing fee of $27.83,

dkt. [7], is granted. The Court deems timely Mr. Sebolt’s April 7, 2020, payment of this fee.




                                                 1
Case 2:19-cv-00429-JPH-DLP Document 16 Filed 04/21/20 Page 2 of 6 PageID #: 86




                          III. Order Requiring Specific Certification

       Mr. Sebolt is ordered to include with all future submissions in this action a certificate of

mailing, clearly listing the date the document was delivered to the prison mail system for legal

mailings, signed under penalties of perjury pursuant to 28 U.S.C. § 1746.

                               IV. Screening of the Complaint

       A.      Screening Standard

       Because Mr. Sebolt is a prisoner, his amended complaint is subject to the screening

requirements of 28 U.S.C. § 1915A(b). This statute directs that the court shall dismiss any

complaint or any claim within a complaint which “(1) is frivolous, malicious, or fails to state a

claim upon which relief may be granted; or (2) seeks monetary relief from a defendant who is

immune from such relief.” Id. To satisfy the notice-pleading standard of Rule 8 of the Federal

Rules of Civil Procedure, a complaint must provide a “short and plain statement of the claim

showing that the pleader is entitled to relief,” which is sufficient to provide the defendant with

“fair notice” of the claim and its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam)

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2));

see also Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (same). The Court construes

pro se pleadings liberally and holds pro se pleadings to less stringent standards than formal

pleadings drafted by lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

       B.      Mr. Sebolt’s Amended Complaint and Motion for Leave to Add Party

       Mr. Sebolt’s amended complaint was filed before the original complaint had been screened.

He is entitled to one amendment of his complaint without leave of the parties or Court, see Fed.

R. Civ. P. 15(a)(1), which he filed on March 11, 2020. Dkt. 12. By motion filed the same date,

Mr. Sebolt seeks leave to add the United States as a party to a Federal Tort Claims Act claim. To



                                                2
Case 2:19-cv-00429-JPH-DLP Document 16 Filed 04/21/20 Page 3 of 6 PageID #: 87




the extent a motion is necessary to add a claim and party to an amended complaint, the motion to

add a party, dkt. [13], is GRANTED.

       In his amended complaint, Mr. Sebolt names as defendants Correctional Officers Tyndall,

Monett, Wassaon, an unknown officer, Lieutenant Young, Correctional Counselor Wasson, and

Unit Manager Royer, on his conditions of confinement claims arising under the Eighth

Amendment and pursuant to the theory recognized in Bivens v. Six Unknown Named Agents, 403

U.S. 388 (1971). He names the United States of America as a defendant on his negligence claim

brought under the FTCA. 28 U.S.C. § 1346(b).

       Mr. Sebolt alleges that while incarcerated at the Federal Correctional Complex in Terre

Haute, Indiana, in April and May 2017, he was twice held in a special housing unit (SHU) without

a mattress. During his first stay in the SHU, a foam pad provided to him by Officers Tyndall and

Monett was no thicker than a yoga mat, was wet, and smelled of mold. Mr. Sebolt could either

sleep on the wet, moldy pad or sleep on a bare steel bunk. This situation caused him to experience

body pains and headaches. Officers Tyndall and Monett failed to remedy the situation when

Mr. Sebolt complained and brought it to their attention. After his first stay in the SHU, Mr. Sebolt

sought medical attention for his continued pain.

       When he was again placed in the SHU a few days later, an unknown officer provided him

with the same type of foam pad he had been given earlier. Mr. Sebolt asked for a mattress, but the

officer never came back after saying “I’ll see what I can do.” A few days later Mr. Sebolt asked

Lt. Young for a mattress, but Lt. Young directed him to the evening staff and did not remedy the

condition. Mr. Sebolt wrote an administrative remedy request that was reviewed by Counselor

Watson and Unit Manager Royer, but neither took action to remedy the mattress situation.




                                                   3
Case 2:19-cv-00429-JPH-DLP Document 16 Filed 04/21/20 Page 4 of 6 PageID #: 88




       Mr. Sebolt continues to experience pain that is a result of not having an adequate mattress

or sleeping on a thin, wet, and moldy pad.

       Finally, Mr. Sebolt alleges that the individual defendants were negligent in not providing

him an adequate mattress and that therefore, because they are employees of the United States, the

United States is liable to him under the FTCA.

       Mr. Sebolt seeks compensatory and punitive damages.

       C.      Analysis

       The allegations in the complaint are sufficient to plausibly assert Eighth Amendment

claims brought pursuant to Bivens, 403 U.S. 388. These claims shall proceed against each of the

individually named defendants. See Budd v. Motley, 711 F.3d 840, 841-42 (7th Cir. 2013) (being

required to sleep on a wet and moldy mattress could be an Eighth Amendment violation);

Townsend v. Fuchs, 522 F.3d 765, 774 (7th Cir. 2008) (a clean, dry mattress is a “minimal civilized

measure of life’s necessities”). Mr. Sebolt’s FTCA claim of negligence against the United States

shall proceed as an alternative theory of liability.

       The amended complaint against the unknown correctional officer, described by Mr. Sebolt

as “Unknown Defendant #1,” is dismissed without prejudice. “[I]t is pointless to include . . .

anonymous defendants in federal court; this type of placeholder does not open the door to relation

back . . . nor can it otherwise help the plaintiff.” Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir.

1997) (internal citations omitted). Bringing suit against unnamed or “John Doe” defendants in

federal court is generally disfavored by the Seventh Circuit. Strauss v. City of Chicago, 760 F.2d

765, 770 n.6 (7th Cir. 1985). If Mr. Sebolt timely learns the name of the correctional officer during

discovery or pretrial disclosures, he may move for leave to file an amended complaint. The clerk

is directed to terminate “Unknown Defendant #1” from the docket.



                                                  4
Case 2:19-cv-00429-JPH-DLP Document 16 Filed 04/21/20 Page 5 of 6 PageID #: 89




       If Mr. Sebolt believes the Court has overlooked a claim and/or defendant, he shall have

through May 22, 2020, in which to bring such omission to the Court’s attention.

                                V. Issuance and Service of Process

       The clerk is directed pursuant to Federal Rule of Civil Procedure 4(c)(3) to issue process

to defendants Correctional Officer Tyndall, Correctional Officer Monett, Lieutenant Young,

Counselor Wasson, and Unit Manager Royer in the manner specified by Rule 4(i). Process shall

consist of a summons, the amended complaint, dkt. 12, and this Order. Personal service of

summonses on the individual defendants shall be made by the United States Marshal or his

designee at the expense of the United States. The United States shall be served with summons on

the FTCA claim pursuant to Rule 4(i).

                                          VI. Conclusion

       The clerk is directed to vacate the order and final judgment entered February 27, 2020,

dkts. [10] & [11], and reopen this action. The motion for an extension of time to pay the initial

partial filing fee, dkt. [7], is granted as provided herein. Mr. Sebolt is directed to provide the

certification set out in Section III above in all of his future submissions in this action. The motion

for leave to add a party defendant, dkt. [13], is granted. The clerk is directed to add the United

States of America as a defendant on the docket. The amended complaint shall proceed against all

defendants except “Unknown Defendant #1” who is dismissed. The clerk is directed to terminate

“Unknown Defendant #1” from the docket. The clerk is directed to issue a summons for each

defendant, to be served pursuant to Rule 4(i) by the United States Marshal or his designee at the

expense of the United States.




                                                  5
Case 2:19-cv-00429-JPH-DLP Document 16 Filed 04/21/20 Page 6 of 6 PageID #: 90




       Mr. Sebolt shall have through May 22, 2020, in which to bring any overlooked claims and

or defendants to the Court’s attention.

SO ORDERED.

Date: 4/21/2020




Distribution:

Philip M. Sebolt
14682-424
Tucson U.S. Penitentiary
Inmate Mail/Parcels
P.O. Box 24550
Tucson, AZ 85734

United States Attorney for the Southern District of Indiana
10 West Market Street, Suite 2100
Indianapolis, IN 46204

Attorney General of the United States
United States Department of Justice
10th and Constitution Avenue, N.W.
Washington, D.C. 20530

United States Marshal
United States Courthouse
46 East Ohio Street, No. 179
Indianapolis, IN 46204

By personal service of summons by the United States Marshal:
       Correctional Officer Tyndall
       Correctional Officer Monett
       Lieutenant Young
       Counselor Wasson
       Unit Manager Royer




                                                6
